

SERVICES AGREEMENT


by and between


THOMAS EQUIPMENT, INC.


and


CARLETON INTERNATIONAL, INC.


Effective as of May 28, 2008



--------------------------------------------------------------------------------




TABLE OF CONTENTS


1.
Definitions
1
     
2.
Transition Service Schedules
3
       
2.1
Schedules
3
         
2.2
Descriptions in Schedules
4
       
3.
Services
4
       
3.1
Services Generally
4
         
3.2
Service Boundaries
4
         
3.3
Impracticability
4
         
3.4
Additional Resources
4
         
3.5
Additional Services
4
         
3.6
Obligations As To Additional Services
5
       
4.
Term
5
     
5.
Compensation
5
       
5.1
Charges For Services
5
         
5.2
Payment Terms
6
         
5.3
Performance Under Ancillary Agreements
6
         
5.4
Error Correction; True-Ups; Accounting
6
       
6.
General Obligations; Standard Of Care
6
       
6.1
Performance Metrics
6
         
6.2
Disclaimer Of Warranties
6
         
6.3
Transitional Nature Of Services; Changes
7
         
6.4
Responsibility For Errors; Delays
7
         
6.5
Good Faith Cooperation; Consents
7
         
6.6
Alternatives
7
       
7.
Termination
7
       
7.1
Termination
7
         
7.2
Survival
8
         
7.3
User Ids, Passwords
8
       
8.
Relationship Between The Parties
8
     
9.
Subcontractors
8
     
10.
Intellectual Property
8

 
-i-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)



 
10.1
Allocation Of Rights By Ancillary Agreements
8
         
10.2
Existing Ownership Rights Unaffected
9
       
11.
Infringement Defense
9
     
12.
Confidentiality And Non-Use Obligations
9
     
13.
Limitation Of Liability
9
     
14.
Force Majeure
9
     
15.
Dispute Resolution
10
       
15.1
Mediation
10
         
15.2
Arbitration
10
         
15.3
Court Action
10
         
15.4
Continuity of Service and Performance
11
       
16.
Miscellaneous
11
       
16.1
Entire Agreement
11
         
16.2
Governing Law
11
         
16.3
Descriptive Headings
11
         
16.4
Notices
11
         
16.5
Nonassignability
12
         
16.6
Severability
12
         
16.7
Failure Or Indulgence Not Waiver; Remedies Cumulative
12
         
16.8
Amendment
13

 
-ii-

--------------------------------------------------------------------------------


 
SERVICES AGREEMENT


This Services Agreement ("Agreement") is made as of May 28, 2008, by and between
Thomas Equipment, Inc., a corporation organized under the laws of New Brunswick
("THOMAS"), and Carleton International, Inc., a corporation organized under the
laws of New Brunswick ("Carleton"). THOMAS and Carleton are referred to
collectively in this Agreement as the "Parties" and individually as a “Party”.


Preliminary Statements


A. THOMAS currently manufactures proprietary skid steer loaders, agricultural
equipment, and screeners.


B. THOMAS and Carleton have entered into an agreement (the “Purchase Agreement”)
providing for the purchase by Carleton of certain assets (the “Assets”) related
to: (i) THOMAS’ agricultural equipment and screener product lines (the “Lines”);
(ii) the assets used in the production of the Lines and THOMAS’ skid steer
loaders ; and (iii) certain other assets located at the THOMAS plant located in
Centerville, New Brunswick where the manufacturing assets referred to in (ii)
above are currently located (the “Facility”) and at dealer locations. Thomas and
Carleton have entered into or will enter into an OEM Agreement (the “OEM
Agreement”) under which Carleton may utilize the Assets to manufacture skid
steer loaders for THOMAS.


C.  THOMAS and Carleton intend that, after the execution of the Purchase
Agreement, Carleton shall take over the manufacturing operations (the
“Operations”) at the Facility, while THOMAS shall maintain continuing sales and
administrative activities at that location.


D. The Parties intend in this Agreement, including the Exhibits and Schedules
attached to this Agreement, to set forth the principal arrangements between them
regarding certain transitional services to be rendered in connection with the
continued operation of the separate businesses at the Facility.


Agreement


The Parties, intending to be legally bound, agree as follows:


1. Definitions.


"AAA" has the meaning provided in Section 16.2.


"Additional Services" has the meaning provided in Section 3.5.


"Agreement" has the meaning provided in the introductory paragraph to this
Agreement.


“Ancillary Agreement” shall mean any other agreement between the Parties.


- 1 -

--------------------------------------------------------------------------------


 
“Assets” has the meaning provided in the Preliminary Statements.
 
“Carleton Services” shall have the meaning set forth in Section 2.1.


"Claim" has the meaning provided in Article 12.


"Confidential Information" means business information, technical data, know-how
and other information which is not otherwise in the public domain and of which
the owner actively undertakes to restrict or control the disclosure to third
parties in a manner reasonably intended to maintain its confidentiality, and
which (i) the Disclosing Party disclosed to the Receiving Party or the Receiving
Party had access to on or before the Effective Date of the Purchase Agreement,
(ii) is the subject of any Ancillary Agreement and known to or in the possession
of the Receiving Party as of the Effective Date or (iii) is disclosed to the
Receiving Party pursuant to any Ancillary Agreement during the term of such
Ancillary Agreement. Confidential Information may include information relating
to, by way of example, research, products, services, customers, markets,
software, developments, inventions, processes, designs, drawings, engineering,
marketing or finances, and may be in writing, disclosed orally or learned by
inspection of computer programming code, equipment or facilities. Confidential
Information of Third Parties that is known to, in the possession of or acquired
by a Receiving Party pursuant to a relationship with the Disclosing Party shall
be deemed the Disclosing Party's Confidential Information for purposes herein.


Notwithstanding anything in this Agreement to the contrary, Confidential
Information shall exclude information that: (i) was in the Receiving Party's
possession before receipt from the Disclosing Party and obtained from a source
other than the Disclosing Party and other than through the prior relationship of
the Disclosing Party and the Receiving Party before the Effective Date of the
Purchase Agreement; (ii) is or becomes a matter of public knowledge through no
fault of the Receiving Party; (iii) is rightfully received by the Receiving
Party from a Third Party without a duty of confidentiality; (iv) is disclosed by
the Disclosing Party to a Third Party without a duty of confidentiality on the
Third Party; (v) is independently developed by the Receiving Party; or (vi) is
disclosed by the Receiving Party with the Disclosing Party's prior written
approval


"Dispute" has the meaning provided in Section 16.1.


"Dispute Resolution Commencement Date" has the meaning provided in Section 16.1.


"Disclosing Party" means the Party owning or disclosing the relevant
Confidential Information.


"Expiration Date" has the meaning provided in Section 4.


“Facility” has the meaning provided in the Preliminary Statements.
 
Thomas/Carleton Services Agreement
- 2 -

--------------------------------------------------------------------------------


 
"Force Majeure" has the meaning provided in Article 15.


"Impracticable" shall have the meaning set forth in Section 3.3.


“OEM Agreement” has the meaning provided in the Preliminary Statements


“Operations” has the meaning provided in the Preliminary Statements.


"Party or Parties" has the meaning provided in the introductory paragraph to
this Agreement.


“Purchase Agreement” has the meaning provided in the Preliminary Statements.


"Receiving Party" means the non-owning Party or recipient of the relevant
Confidential Information.


"Service(s)" has the meaning provided in Section 3.1.


"Subcontractor" has the meaning provided in Article 9.


"Subsidiary" of any Person means a corporation or other organization whether
incorporated or unincorporated of which at least a majority of the securities or
interests having by the terms thereof ordinary voting power to elect at least a
majority of the board of directors or others performing similar functions with
respect to such corporation or other organization is directly or indirectly
owned or controlled by such Person or by any one or more of its Subsidiaries, or
by such Person and one or more of its Subsidiaries; provided, however, that no
Person that is not directly or indirectly wholly-owned by any other Person shall
be a Subsidiary of such other Person unless such other Person controls, or has
the right, power or ability to control, that Person. For purposes of this
Agreement, Carleton shall be deemed not to be a subsidiary of THOMAS.


"Third Party" means a Person other than THOMAS and its affiliates and Carleton.


"THOMAS" has the meaning provided in the introductory paragraph to this
Agreement.


“Thomas Services” shall have the meaning set forth in Section 2.1.
 
2. Transition Service Schedules.


2.1 Schedules. This Agreement will govern individual transitional services as
requested by Carleton and provided by THOMAS (the “Thomas Services”), or the
individual transitional services as requested by THOMAS and provided by Carleton
(the “Carleton Services”), the details of which are set forth in the Transition
Service Schedules attached to this Agreement. Each Service shall be covered by
this Agreement upon execution of a transition service schedule in the form
attached hereto (each transition service schedule, a "Transition Service
Schedule").

Thomas/Carleton Services Agreement
- 3 -

--------------------------------------------------------------------------------


 
2.2 Descriptions in Schedules. For each Service, the Parties shall describe in a
Transition Service Schedule, among other things, the time period during which
the Service will be provided if different from the term of this Agreement
determined pursuant to Article 4, a summary of the Service to be provided; a
description of the Service; and the charge, if any, for the Service and any
other terms applicable thereto on the Transition Service Schedule. Obligations
regarding each Transition Service Schedule shall be effective upon execution of
this Agreement. All the Transition Service Schedules shall be deemed
incorporated in this Agreement wherever reference to such a schedule is made.


3. Services.


3.1 Services Generally. Except as otherwise provided herein, for the term
determined pursuant to Article 4 hereof, either Party shall provide or cause to
be provided to the other Party the service(s) described in the Transition
Service Schedule(s) attached hereto. The service(s) described on a single
Transition Service Schedule shall be referred to herein as a "Service."
Collectively, the services described on all the Transition Service Schedules
(including Additional Services) shall be referred to in this Agreement as
"Services."


3.2 Service Boundaries. Except as provided in a Transition Service Schedule for
a specific Service, the Parties shall be required to provide the Services only
to the extent and only at the locations and substantially in the manner as
business was conducted prior to the Effective Date of the Purchase Agreement


3.3 Impracticability. Neither Party shall be required to provide any Service to
the extent the performance of such Service becomes "Impracticable" as a result
of a cause or causes outside the reasonable control of such Party including
unfeasible technological requirements, or to the extent the performance of such
Services would require either Party to violate any applicable laws, rules or
regulations.


3.4 Additional Resources. Except as provided in a Transition Service Schedule
for a specific Service, in providing the Services, neither Party shall be
obligated to: (i) hire any additional employees; (ii) maintain the employment of
any specific employee; or (iii) purchase, lease or license any additional
equipment or software. Further, THOMAS shall not be obligated to pay any costs
related to the transfer or conversion of THOMAS’ data to Carleton or any
alternate supplier of Services.


3.5 Additional Services. From time to time after the Effective Date, the Parties
may identify additional services that one Party will provide to the other Party
in accordance with the terms of this Agreement (the "Additional Services").
Accordingly, the Parties shall execute additional Transition Service Schedules
for such Additional Services pursuant to Article 2. Except as set forth in
Section 3.6, the Parties may agree in writing for the provision of Additional
Services during the term of this Agreement.

Thomas/Carleton Services Agreement
- 4 -

--------------------------------------------------------------------------------


 
3.6 Obligations as To Additional Services. Except as set forth in the next
sentence, each Party shall be obligated to perform, at a charge determined using
the principles for determining fees under Section 5.1, any Additional Service
that: (a) was provided by THOMAS in support of the Operations immediately prior
to the effective date of the Purchase Agreement and that Carleton reasonably
believes was inadvertently or unintentionally omitted from the list of Services,
or (b) is essential to effectuate an orderly transition of THOMAS’ continuing
sales and administrative operations at the Facility, unless such performance
would, in either case, significantly disrupt the performing Party’s operations
or materially increase the scope of its responsibility under this Agreement. If
either Party reasonably believes the performance of Additional Services required
under subparagraphs (a) or (b) would significantly disrupt its operations or
materially increase the scope of its responsibility under this Agreement, the
Parties shall negotiate in good faith to establish terms under which such
Additional Services can be provided, but neither Party shall be obligated to
provide such Additional Services if, following good faith negotiation, the
Parties are unable to reach agreement on such terms.


4. Term. The term of this Agreement shall commence on the Effective Date and
shall remain in effect until one year after the Effective Date (the "Expiration
Date"), unless earlier terminated under Article 7. This Agreement may be
extended by the Parties in writing, either in whole or with respect to one or
more of the Services; provided, however, that such extension shall only apply to
the Services for which the Agreement was extended. The Parties shall be deemed
to have extended this Agreement with respect to a specific Service if the
Transition Service Schedule for such Service specifies a completion date beyond
the aforementioned Expiration Date. The Parties may agree on an earlier
expiration date respecting a specific Service by specifying such date on the
Transition Service Schedule for that Service. Services shall be provided up to
and including the date set forth in the applicable Transition Service Schedule,
subject to earlier termination as provided herein.


5. Compensation.


5.1 Charges for Services. Carleton shall pay THOMAS the estimated charges, if
any, set forth on the Transition Service Schedules for each of the Thomas
Services listed therein and THOMAS shall pay Carleton the estimated charges, if
any, set forth on the Transition Service Schedules for each of the Carleton
Services in each case as adjusted, from time to time, in accordance with the
processes and procedures established under Section 5.4 and Section 5.5 hereof.
Such charges shall include the direct costs, as determined using the process
described in such Transition Service Schedule, and indirect costs of providing
the Services (deemed to be 10% of the direct costs), unless specifically
indicated otherwise on a Transition Service Schedule. However, if the term of
this Agreement is extended beyond the Expiration Date as provided in Article 4,
the costs of Carleton Services and Thomas Services shall be increased by 5%
annually unless the Transition Service Schedule for such Service indicates it is
to extend beyond the Expiration Date. The Parties also intend for charges to be
easy to administer and justify and, therefore, they hereby acknowledge it may be
counterproductive to try to recover every cost, charge or expense, particularly
those that are insignificant or de minimus. The Parties shall use good faith
efforts to discuss any situation in which the actual cost for a particular
Service is reasonably expected to exceed the estimated charge, if any, set forth
on a Transition Service Schedule for such Service; provided, however, that the
incurrence of charges in excess of any such charges on such Transition Service
Schedule shall not justify stopping or delaying unreasonably the provision of,
or payment for, Services under this Agreement.

Thomas/Carleton Services Agreement
- 5 -

--------------------------------------------------------------------------------


 
5.2 Payment Terms. Each Party shall bill the other monthly for all charges
pursuant to this Agreement within 15 days following the end of a calendar month.
Such bills shall be accompanied by reasonable documentation or other reasonable
explanation supporting such charges. For any given month: (a) if the charges for
the Carleton Services exceed the charges for the Thomas Services, then THOMAS
shall pay Carleton the positive difference between the charges for Carleton
Services and the charges for Thomas Services provided hereunder within 15 days
after receipt of Carleton’s invoice, or (b) if the charges for the Thomas
Services exceed the charges for the Carleton Services, then Carleton shall pay
THOMAS the positive difference between the charges for Thomas Services and the
charges for Carleton Services provided hereunder within 15 days after receipt
THOMAS’ invoice. Late payments by either Party shall bear interest at the lesser
of 18% per annum or the maximum rate allowed by law.


5.3 Performance Under Ancillary Agreements. Notwithstanding anything to the
contrary contained in this Agreement, neither Party shall be charged under this
Agreement for any obligations that are specifically required to be performed
under the Purchase Agreement, the OEM Agreement or any other Ancillary
Agreement, and any such other obligations shall be performed and charged for (if
applicable) in accordance with the terms such other Ancillary Agreement.


5.4 Error Correction; True-Ups; Accounting. The Parties shall reasonably agree
on a process and procedure for conducting internal audits and making adjustments
to charges as a result of the movement of employees and functions between
Parties, the discovery of errors or omissions in charges, as well as a true-up
of amounts owed. In no event shall such processes and procedures extend beyond
two years after completion of a Service.
 
6. General Obligations; Standard of Care.


6.1 Performance Metrics . Subject to Sections 3.4 and any other terms and
conditions of this Agreement, both Parties shall maintain sufficient resources
to perform their obligations hereunder. Specific performance metrics for a
specific Service may be set forth in the corresponding Transition Service
Schedule. Where none is set forth, the Parties shall use reasonable efforts to
provide Services in accordance with the policies, procedures and practices in
effect before the Effective Date of the Purchase Agreement and shall exercise
the same care and skill as they exercise in performing similar services for
themselves.


6.2 Disclaimer of Warranties. NEITHER THOMAS NOR CARLETON MAKES ANY WARRANTIES,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING BUT NOT LIMITED TO THE IMPLIED
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, WITH RESPECT
TO THE SERVICES OR OTHER DELIVERABLES PROVIDED BY IT HEREUNDER.

Thomas/Carleton Services Agreement
- 6 -

--------------------------------------------------------------------------------


 
6.3 Transitional Nature of Services; Changes. The Parties acknowledge the
transitional nature of the Services and that either Party may make changes from
time to time in the manner of performing the Services if such party is making
similar changes in performing similar services for itself and furnishes 60 days
written notice to the other Party regarding such changes.


6.4 Responsibility for Errors; Delays. Each Party’s sole responsibility to the
other Party:


(a) for errors or omissions in Services, shall be to furnish correct
information, payment and/or adjustment in the Services, at no additional cost or
expense to the other Party; provided, each party must promptly advise the other
of any such error or omission of which it becomes aware after having used
reasonable efforts to detect any such errors or omissions in accordance with the
standard of care set forth in Section 6.1; and


(b) for failure to deliver any Service because of Impracticability, shall be to
use reasonable efforts, subject to Section 3.3, to make the Services available
and/or to resume performing the Services as promptly as reasonably practicable.


6.5 Good Faith Cooperation; Consents. The Parties will use good faith efforts to
cooperate with each other in all matters relating to the provision and receipt
of Services. Such cooperation shall include exchanging information, performing
true-ups and adjustments, and obtaining all Third Party consents, licenses,
sublicenses or approvals necessary to permit each Party to perform its
obligations hereunder (including by way of example, not by way of limitation,
rights to use Third Party software needed for the performance of Services). The
costs of obtaining such Third Party consents, licenses, sublicenses or approvals
shall be borne by the Party receiving the Services in each case. The Parties
will maintain in accordance with their standard document retention procedures,
documentation supporting the information relevant to cost calculations contained
in the Transition Service Schedules (if any) and cooperate with each other in
making such information available as needed in the event of a tax audit, whether
in Canada or any other country.


6.6 Alternatives. If either Party reasonably believes it is unable to provide
any Service because of a failure to obtain necessary consents, licenses,
sublicenses or approvals pursuant to Section 6.6 or because of Impracticability,
the Parties shall cooperate to determine the best alternative approach. Until
such alternative approach is found or the problem otherwise resolved to the
satisfaction of the Parties, either Party shall use reasonable efforts, subject
to Section 3.3 and Section 3.4, to continue providing the Service. To the extent
an agreed upon alternative approach requires payment above and beyond that which
is included in the performing Party’s charge for the Service in question, the
Parties shall share equally in making any such payment unless they otherwise
agree in writing.


7. Termination.


7.1 Termination. Carleton may terminate this Agreement, either with respect to
all or with respect to any one or more of the Thomas Services provided
hereunder, for any reason or for no reason, at any time upon 60 days prior
written notice to THOMAS. THOMAS may terminate this Agreement, either with
respect to all or with respect to any one or more of the Carleton Services
provided hereunder, for any reason or for no reason, at any time upon 60 days
prior written notice to Carleton. In addition, subject to the provisions of
Article 16 below, either Party may terminate this Agreement with respect to a
specific Service if the other Party materially breaches a material provision
with regard to that particular Service and does not cure such breach (or does
not take reasonable steps required under the circumstances to cure such breach
going forward) within 60 days after being given notice of the breach; provided,
however, that the non-terminating Party may request that the Parties engage in a
dispute resolution negotiation as specified in Article 16 below prior to
termination for breach.

Thomas/Carleton Services Agreement
- 7 -

--------------------------------------------------------------------------------


 
7.2 Survival. Those Sections of this Agreement that, by their nature, are
intended to survive termination will survive in accordance with their terms.
Notwithstanding the foregoing, in the event of any termination with respect to
one or more, but less than all Services, this Agreement shall continue in full
force and effect with respect to any Services not terminated hereby.


7.3 User Ids, Passwords. The Parties shall use good faith efforts at the
termination or expiration of this Agreement or any specific Service hereto to
ensure that all applicable user IDs and passwords, if any, are canceled.


8. Relationship Between the Parties. The relationship between the Parties
established under this Agreement is that of independent contractors and neither
Party is an employee, agent, partner, or joint venturer of or with the other.
Each party will be solely responsible for any employment-related taxes,
insurance premiums or other employment benefits respecting its personnel’s'
performance of Services under this Agreement. Each party agrees to grant the
other Party’s personnel access to sites, systems and information (subject to the
provisions of confidentiality in Article 13 below) as necessary to perform their
obligations hereunder. Each Party’s personnel agree to obey any and all security
regulations and other published policies of the other Party.


9. Subcontractors. Either Party may engage a "Subcontractor" to perform all or
any portion of its duties under this Agreement, provided that any such
Subcontractor agrees in writing to be bound by confidentiality obligations at
least as protective as the terms of Article 13 regarding confidentiality below,
and provided further that such Party remains responsible for the performance of
such Subcontractor. As used in this Agreement, "Subcontractor" will mean any
individual, partnership, corporation, firm, association, unincorporated
organization, joint venture, trust or other entity engaged to perform hereunder.


10. Intellectual Property.


10.1 Allocation of Rights by Ancillary Agreements. This Agreement and the
performance of this Agreement will not affect the ownership of any copyrights or
other intellectual property rights allocated in the Ancillary Agreements.

Thomas/Carleton Services Agreement
- 8 -

--------------------------------------------------------------------------------


 
10.2 Existing Ownership Rights Unaffected. Neither Party will gain, by virtue of
this Agreement, any rights of ownership of copyrights, patents, trade secrets,
trademarks or any other intellectual property rights owned by the other.


11. Infringement Defense. Notwithstanding anything to the contrary in Article 13
below, to the extent THOMAS delivers or licenses any intellectual property to
Carleton after the Effective Date in performance of this Agreement, THOMAS
agrees to defend Carleton and its directors, officers, employees and agents
against any and all claims, actions or suits (any of the foregoing, a "Claim")
incurred by or asserted against Carleton based upon infringement of a Third
Party patent or other intellectual property right. Carleton agrees to notify
THOMAS promptly of any Claim and permit THOMAS at THOMAS's expense to defend
such Claim and will cooperate in the defense thereof. THOMAS agrees to pay any
awards or settlement amounts arising from a Claim. Neither THOMAS nor Carleton
will enter into or permit any settlement of any such Claim without the express
written consent of the other Party. Carleton may, at its option and expense,
have its own counsel participate in any proceeding that is under the direction
of THOMAS and will cooperate with THOMAS and its insurer in the disposition of
any such matter.


12. Confidentiality and Non-Use Obligations. During the term of this agreement
and for a period of 3 years thereafter, the each Party shall (i) protect the
Confidential Information of the other Party by using the same degree of care,
but no less than a reasonable degree of care, to prevent the unauthorized use,
dissemination, or publication of the Confidential Information as Receiving Party
uses to protect its own confidential information of a like nature, (ii) not use
such Confidential Information in violation of any use restriction, and (iii) not
disclose such Confidential Information to any Third Party, except as expressly
permitted under this Agreement, in the Transaction Agreements or in any other
agreements entered into between the Parties in writing, without prior written
consent of the other Party.


13. Limitation of Liability. Neither Party will be liable to the other for any
lost profits, loss of data, loss of use, cost of cover, business interruption or
other special, incidental, indirect, punitive or consequential damages, however
caused, under any theory of liability, arising from the performance of, or
relating to, this agreement. The foregoing limitation will not limit THOMAS's
obligations with respect to payment of damages of any kind included in an award
or settlement of a Third Party claim under any indemnity or infringement defense
provisions specified herein.


14. Force Majeure. Each Party will be excused for any failure or delay in
performing any of its obligations under this Agreement, other than the
obligations of either Party to make certain payments to the other Party pursuant
to Article 5 hereof for services rendered, if such failure or delay is caused by
Force Majeure. "Force Majeure" means any act of God or the public enemy, any
accident, explosion, fire, storm, earthquake, flood, or any other circumstance
or event beyond the reasonable control of the Party relying upon such
circumstance or event.

Thomas/Carleton Services Agreement
- 9 -

--------------------------------------------------------------------------------


 
15. Dispute Resolution.


15.1 Mediation. If a dispute, controversy or claim ("Dispute") arises between
the Parties relating to the interpretation or performance of this Agreement or
the Ancillary Agreements, or the grounds for the termination hereof, appropriate
senior executives of each Party who shall have the authority to resolve the
matter shall meet to attempt in good faith to negotiate a resolution of the
Dispute prior to pursuing other available remedies. The initial meeting between
the appropriate senior executives shall be referred to herein as the "Dispute
Resolution Commencement Date." Discussions and correspondence relating to trying
to resolve such Dispute shall be treated as confidential information developed
for the purpose of settlement and shall be exempt from discovery or production
and shall not be admissible. If the senior executives are unable to resolve the
Dispute within 30 days from the Dispute Resolution Commencement Date, and either
Party wishes to pursue its rights relating to such Dispute, then the Dispute
will be mediated by a mutually acceptable mediator appointed pursuant to the
mediation rules of New York within 30 days after written notice by one Party to
the other demanding non-binding mediation. Neither Party may unreasonably
withhold consent to the selection of a mediator or the location of the
mediation. Both Parties will share the costs of the mediation equally, except
that each Party shall bear its own costs and expenses, including attorney's
fees, witness fees, travel expenses, and preparation costs. The Parties may also
agree to replace mediation with some other form of non-binding or binding ADR
[need to define this acronym].


15.2 Arbitration. Any Dispute which the Parties cannot resolve through mediation
within 90 days of the Dispute Resolution Commencement Date, unless otherwise
mutually agreed, shall be submitted to final and binding arbitration under the
then current Commercial Arbitration Rules of the American Arbitration
Association ("AAA"), by three arbitrators in New York City, New York. Such
arbitrators shall be selected by the mutual agreement of the Parties or, failing
such agreement, shall be selected according to the aforesaid AAA rules. The
arbitrators will be instructed to prepare and deliver a written, reasoned
opinion stating their decision within 30 days of the completion of the
arbitration. The prevailing Party in such arbitration shall be entitled to
expenses, including costs and reasonable attorneys' and other professional fees,
incurred in connection with the arbitration (but excluding any costs and fees
associated with prior negotiation or mediation). The decision of the arbitrator
shall be final and non-appealable and may be enforced in any court of competent
jurisdiction. The use of any ADR procedures will not be construed under the
doctrine of laches, waiver or estoppel to adversely affect the rights of either
Party.


15.3 Court Action. Any Dispute regarding the following is not required to be
negotiated, mediated or arbitrated prior to seeking relief from a court of
competent jurisdiction: breach of any obligation of confidentiality;
infringement, misappropriation, or misuse of any intellectual property right;
any other claim where interim relief from the court is sought to prevent serious
and irreparable injury to one of the Parties or to others. However, the Parties
to the Dispute shall make a good faith effort to negotiate and mediate such
Dispute, according to the above procedures, while such court action is pending.
 
Thomas/Carleton Services Agreement
- 10 -

--------------------------------------------------------------------------------


 
15.4 Continuity of Service and Performance. Unless otherwise agreed in writing,
the Parties will continue to provide service and honor all other commitments
under this Agreement and each Ancillary Agreement during the course of dispute
resolution pursuant to the provisions of this Article 16 with respect to all
matters not subject to such dispute, controversy or claim.


16. Miscellaneous.


16.1 Entire Agreement. This Agreement and the other Ancillary Agreements and the
Exhibits and Schedules referenced or attached hereto and thereto constitute the
entire agreement between the Parties with respect to the subject matter hereof
and thereof and shall supersede all prior written and oral and all
contemporaneous oral agreements and understandings with respect to the subject
matter hereof and thereof.


16.2 Governing Law. This Agreement shall be construed in accordance with and all
Disputes hereunder shall be governed by the laws of the Province of New
Brunswick, excluding its conflict of law rules.


16.3 Descriptive Headings. The headings contained in this Agreement, in any
Exhibit or Schedule hereto and in the table of contents to this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Any capitalized term used in any Exhibit or
Schedule but not otherwise defined therein, shall have the meaning assigned to
such term in this Agreement. When a reference is made in this Agreement to an
Article or a Section, Exhibit or Schedule, such reference shall be to an Article
or Section of, or an Exhibit or Schedule to, this Agreement unless otherwise
indicated.


16.4 Notices. Notices, offers, requests, or other communications required or
permitted to be given by either Party pursuant to the terms of this Agreement
shall be given in writing to the respective Parties to the following addresses:


If to THOMAS:


Thomas Equipment, Inc.
 
_________________________
Attention: ________________
Fax: (_____) ______________


With a copy to:


Osiris Corporation
14705 California St, Suite #5
Omaha, NE 68154 USA
Attention: Greg Duman, CFO
Fax: (402) 934-2021

Thomas/Carleton Services Agreement

- 11 -

--------------------------------------------------------------------------------




If to Carleton:


Carleton International, Inc.
____________________
____________________
Attention: Michael Luther, CEO
Fax: (_____) ______________


or to such other address as the Party to whom notice is given may have
previously furnished to the other in writing as provided herein. Any notice
involving non-performance, termination, or renewal shall be sent by hand
delivery or recognized overnight courier. All other notices may also be sent by
fax, confirmed by first class mail. All notices shall be deemed to have been
given and received on the earlier of actual delivery or five days from the date
of postmark.


16.5 Nonassignability. Except as specifically permitted under Article 10 above,
neither Party may, directly or indirectly, in whole or in part, whether by
operation of law or otherwise, assign or transfer this Agreement, without the
other Party’s prior written consent, and any attempted assignment, transfer or
delegation without such prior written consent shall be voidable at the sole
option of such other Party. Notwithstanding the foregoing, each Party (or it’s
permitted successive assignees or transferees hereunder) may assign or transfer
this Agreement as a whole without consent to an entity that succeeds to all or
substantially all of the business or assets of such Party. Without limiting the
foregoing, this Agreement will be binding upon and inure to the benefit of the
Parties and their permitted successors and assigns.


16.6 Severability. If any term or other provision of this Agreement is
determined by a court, administrative agency or arbitrator to be invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement will nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated is not affected in any manner materially adverse to
any Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the fullest extent possible.


16.7 Failure or Indulgence Not Waiver; Remedies Cumulative. If any term or other
provision of this Agreement or the Exhibits or Schedules attached hereto is
determined by a court, administrative agency or arbitrator to be invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to either Party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in an acceptable manner to
the end that transactions contemplated hereby are fulfilled to the fullest
extent possible.

Thomas/Carleton Services Agreement

- 12 -

--------------------------------------------------------------------------------




16.8 Amendment. No change or amendment will be made to this Agreement except by
an instrument in writing signed on behalf of each of the Parties to such
agreement.


The Parties have executed and delivered this Agreement as of the date set forth
in the first sentence of this Agreement.


THOMAS EQUIPMENT, INC.
   
By:
/s/ PETTER M. ETHOLM
 
Name: Petter M. Etholm
 
Title: CEO
   
CARLETON INTERNATIONAL, INC.
   
By:
/s/ MICHAEL S. LUTHER
 
Name: Michael Luther
 
Title:EVP


Thomas/Carleton Services Agreement

- 13 -

--------------------------------------------------------------------------------


 
TRANSITION SERVICE SCHEDULES


The following Transition Service Schedules are made part of this Agreement:


THOMAS SCHEDULES
     
SERVICES SCHEDULE T-1
   
Finance, Administration and IT Services
SERVICES SCHEDULE T-2
   
Engineering Services
SERVICES SCHEDULE T-3
   
Management Services
SERVICES SCHEDULE T-4
   
Customer Support and Order Processing Services
SERVICES SCHEDULE T-5
   
Computer and Workstation Usage
SERVICES SCHEDULE T-6
   
Office Equipment and Supplies
   
CARLETON SCHEDULES
     
SERVICES SCHEDULE C-1
   
Internet and Communications Services


- 14 -

--------------------------------------------------------------------------------




SERVICES SCHEDULE T-1
Finance, Administration and IT Services


Description of Service:
Finance, Administration and IT Services
   
Service Provider:
THOMAS
   
Key Elements:
General ledger processing and account reconciliations;
     
Preparation of monthly internal financial statements;
     
Invoice preparation and cash posting for customer accounts;
     
Monitoring of customer credit and collections;
     
Invoice processing and check preparation for vendor transactions;
     
Payroll Administration (including governmental and regulatory reporting);
     
Human Resources administration (including employee additions, deletions and
changes; pay rate changes; benefit plan administration; and related regulatory
filings);
     
Maintenance and programming services related to software applications utilized
in the provision of these Services, and
     
General business administration (including premises management, coordination and
administration of business insurance policies and plans, credit administration
and new customer qualification, and regulatory filings related to business
operations and qualifications).
   
Specific Exclusions:
The Estimated Fees detailed below for the Thomas Services described on this
schedule specifically exclude any and all of the following, which will be borne
directly by Carleton:
     
Third Party software license fees or similar charges assessable due to the
provision of these Services;


Thomas/Carleton Services Agreement

- 15 -

--------------------------------------------------------------------------------




SERVICES SCHEDULE T-1



 
Fees assessed by any Third Party (other than contractors of THOMAS included in
the Estimated Fees detailed in this Schedule) for professional services rendered
with respect to any Carleton activity or regulatory filing, including all legal
fees, professional service fees charges by outside accountants;
     
Commissions to any Third Party due with respect to any activity undertaken on
Carleton’s behalf; and
     
Any other charge, fee or expense of any description levied by a Third party as
the proximate result of the provision of the services outlined in this schedule.
   
Activities Not
 
Undertaken:
THOMAS shall not be responsible under this Schedule to perform any of the
following activities:
     
Determination of amounts to be paid to any Third Party or the dates of such
payments. Carleton has sole responsibility for these decisions and the
communication of them to THOMAS in an agreed-upon manner to facilitate check
preparation;
     
Authorization of any pay changes or additions to Carleton’s payroll. Such
changes shall be approved in writing by an authorized representative of Carleton
prior to processing;
     
Ordering any goods or services on Carleton’s behalf or for their account;
     
Handling of any customer payments. Carleton shall make arrangements for the
segregation of all incoming cash and customer payments in any form and provide
sufficient details of them to THOMAS to facilitate the related processing and
accounting processes; or
     
Acting as an authorized representative of Carleton in any capacity.

 
Thomas/Carleton Services Agreement
- 16 -

--------------------------------------------------------------------------------


 
SERVICES SCHEDULE T-1


Estimated Fees:
 
EMPLOYEE
 
 
 
 
 
MONTHLY 
 
 
 
 
 
Carleton
 
Direct
 
Indirect 
 
ESTIMATED
 
NUMBER
 
EMPLOYEE NAME
 
DEPT
 
SALARY
 
Levies
 
Total
 
Allocation
 
Cost
 
Cost
 
FEES
 
105237
   
HODGSON, DAVID
   
FINANCE/ADMIN
   
8,667
   
1,733
   
10,400
   
50
%
 
5,200
   
520
   
5,720
 
Contract
   
PAGET, JIM
   
FINANCE/ADMIN
   
7,583
   

   
7,583
   
90
%
 
6,825
   
683
   
7,508
 
Contract
   
BISSETTE, CHRIS
   
FINANCE/ADMIN
   
6,500
   

   
6,500
   
50
%
 
3,250
   
325
   
3,575
 
Contract
   
DAVENPORT, PAULA
   
FINANCE/ADMIN
   
3,125
   

   
3,125
   
25
%
 
781
   
78
   
859
 
15050
   
MONTEITH, ROXANNE
   
FINANCE/ADMIN
   
2,847
   
569
   
3,417
   
75
%
 
2,562
   
256
   
2,819
 
973
   
HUNTER, SUSAN
   
FINANCE/ADMIN
   
2,833
   
567
   
3,400
   
80
%
 
2,720
   
272
   
2,992
 
105225
   
KINNEY, CYNTHIA
   
FINANCE/ADMIN
   
2,500
   
500
   
3,000
   
10
%
 
300
   
30
   
330
 
10061747
   
ROSS, NATALIE
   
FINANCE/ADMIN
   
1,917
   
383
   
2,300
   
10
%
 
230
   
23
   
253
 
13230
   
DEMERCHANT, PAUL
   
IT
   
6,250
   
1,250
   
7,500
   
75
%
 
5,625
   
563
   
6,188
 
19730
   
WASSON, DARRIN
   
PURCHASING
   
3,400
   
680
   
4,080
   
0
%
 
-
   
-
   
-
 
105259
   
DEMERCHANT, RHONDA
   
PURCHASING
   
2,917
   
583
   
3,500
   
0
%
 
-
   
-
   
-
 
 
   

   

   

   

         
Total Estimated Fees
         

   
30,243
 



Note:
The Parties agree that the percentage allocations above shall be reviewed and
adjusted, if necessary, as of October 1, 2008. Staff additions, deletions and
salary changes for personnel providing Services under this schedule shall be
reflected currently and prospectively as further adjustments to the Estimate
Fees.



Thomas/Carleton Services Agreement
- 17 -

--------------------------------------------------------------------------------


 
SERVICES SCHEDULE T-2
Engineering Services


Description of Service:
Engineering Services
   
Service Provider:
THOMAS
   
Key Elements:
Engineering and design-related services performed with respect to the
manufacture of skid steers and other equipment by Carleton to the extent such
services are not required to be provided under the terms of an Ancillary
Agreement.
       
Specific Exclusions:
None
       
Estimated Fees:
Fees for Services provided under this Schedule B will be based on the hourly
rates for THOMAS employees as set forth below:



Brian Barton
C$ 120 per hour
Barry Blaney
C$ 60 per hour
Tony Pelkey
C$ 50 per hour
Edward Gascoigne
C$ 40 per hour



Note:
The Parties agree that staff additions, deletions and salary changes for
personnel providing Services under this schedule shall be reflected currently
and prospectively as further adjustments to the Estimated Fees.


Thomas/Carleton Services Agreement

- 18 -

--------------------------------------------------------------------------------




SERVICES SCHEDULE T-3
Management Services


Description of Service:
Management Services
   
Service Provider:
THOMAS
   
Key Elements:
Executive, financial and administrative services provided by representatives of
THOMAS and / or its affiliated companies not required to be provided under the
terms of this Agreement or an Ancillary agreement.
       
Specific Exclusions:
None
       
Estimated Fees:
Fees for Services provided under this Schedule B will be based on the hourly
rates for THOMAS employees as set forth below:



Petter Etholm
C$ 250 per hour
Ilan Danielli
C$ 150 per hour
Greg Duman
C$ 150 per hour
Matt McKain
C$ 125 per hour
Gilbert Bedard
C$ 125 per hour
M.J. Clark
C$ 125 per hour
Mitch Murphy
C$ 90 per hour
Brian Giberson
C$ 90 per hour



Note:
The Parties agree that staff additions, deletions and salary changes for
personnel providing Services under this schedule shall be reflected currently
and prospectively as further adjustments to the Estimated Fees.


Thomas/Carleton Services Agreement

- 19 -

--------------------------------------------------------------------------------



SERVICES SCHEDULE T-4
Customer Support and Order Processing Services


Description of Service:
Customer Support and Order Processing Services
   
Service Provider:
THOMAS
   
Key Elements:
Customer telephone support, order processing, sales administration, commission
calculation and warranty administration.
   
Specific Exclusions:
None.



Estimated Fees:


EMPL.
 
 
 
 
 
MONTHLY
 
 
 
 
 
Carleton
 
Direct
 
Indirect
 
ESTIMATED
 
NUMBER
 
EMPLOYEE NAME
 
DEPT
 
SALARY
 
Levies
 
Total
 
Allocation
 
Cost
 
Cost
 
FEES
 
105141
   
DROST, TERESA
   
CUSTOMER SERVICE
   
3,167
   
633
   
3,800
   
10
%
 
380
   
38
   
418
 
13760
   
FOSTER, JODY
   
CUSTOMER SERVICE
   
3,106
   
621
   
3,727
   
10
%
 
373
   
37
   
410
 
10550
   
WAUGH, DANIELLE
   
CUSTOMER SERVICE
   
2,417
   
483
   
2,900
   
10
%
 
290
   
29
   
319
 
105055
   
ORSER, SANDRA
   
CUSTOMER SERVICE
   
2,125
   
425
   
2,550
   
10
%
 
255
   
26
   
281
 
105254
   
BUSHBY, SARA
   
CUSTOMER SERVICE
   
2,125
   
425
   
2,550
   
10
%
 
255
   
26
   
281
 
105227
   
SWIM, SHARON
   
CUSTOMER SERVICE
   
2,000
   
400
   
2,400
   
10
%
 
240
   
24
   
264
 
19091
   
TRECARTIN, PATRICIA
   
CUSTOMER SERVICE
   
1,917
   
383
   
2,300
   
10
%
 
230
   
23
   
253
 
10375
   
BELL, DEBBIE
   
CUSTOMER SERVICE
   
1,833
   
367
   
2,200
   
10
%
 
220
   
22
   
242
 
105008
   
CLARK, MARY JANE
   
SALES
   
5,850
   
1,170
   
7,020
   
10
%
 
702
   
70
   
772
 
 
   

   

   

   

   

   
Total Estimated Fees
             
3,239
 




Note:
The Parties agree that the percentage allocations above shall be reviewed and
adjusted, if necessary, as of October 1, 2008. Staff additions, deletions and
salary changes for personnel providing Services under this schedule shall be
reflected currently and prospectively as further adjustments to the Estimate
Fees.


Thomas/Carleton Services Agreement

- 20 -

--------------------------------------------------------------------------------



SERVICES SCHEDULE T-5
Computer and Workstation Usage
 
Description of Service:
Computer and Workstation Usage
   
Service Provider:
THOMAS
   
Key Elements:
Provision of servers, workstations, application software (if any), operating
system software and support.
   
Specific Exclusions:
The Estimated Fees detailed below for the Thomas Services described on this
schedule specifically exclude Third Party software license fees or similar
charges assessable due to the provision of these Services, which will be borne
directly by Carleton.
   
Estimated Fees:
 C$ 1,500 per month, based on a 50%, usage-based, allocation.



Note:
The parties agree that the Estimated Fees under this Schedule are subject to
review and adjustment on or after October 1, 2008 based on actual costs and
usage based on the number of users and workstations.


Thomas/Carleton Services Agreement

- 21 -

--------------------------------------------------------------------------------




SERVICES SCHEDULE T-6
Office Equipment and Supplies


Description of Service:
Office Equipment and Supplies
   
Service Provider:
THOMAS
   
Key Elements:
Provision of duplication and printing equipment and office supplies.
   
Specific Exclusions:
None.
   
Estimated Fees:
 C$ 200 per month, based on a 30%, usage-based, allocation.



Note:
The parties agree that the Estimated Fees under this Schedule are subject to
review and adjustment on or after October 1, 2008 based on actual costs and
usage.


Thomas/Carleton Services Agreement

- 22 -

--------------------------------------------------------------------------------


 
SERVICES SCHEDULE C-1
Internet and Communications Services


Description of Service:
Internet and Communications Services
   
Service Provider:
Carleton
   
Key Elements:
Provision of telephone systems, communications hardware, computer and internet
connectivity and technical support personnel for such systems and THOMAS’
network equipment and infrastructure.
   
Specific Exclusions:
Cell phone charges, which will be borne exclusively by THOMAS for THOMAS
employees
   
Estimated Fees:
 C$ 5,900 per month, based on a 70%, usage-based, allocation.



Note:
The parties agree that the Estimated Fees under this Schedule are subject to
review and adjustment on or after October 1, 2008 based on actual costs and
usage.


Thomas/Carleton Services Agreement

- 23 -

--------------------------------------------------------------------------------


 